
	
		II
		111th CONGRESS
		1st Session
		S. 1662
		IN THE SENATE OF THE UNITED STATES
		
			September 10, 2009
			Mr. Brown (for himself
			 and Mrs. Gillibrand) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To amend the Public Works and Economic Development Act of
		  1965 to modify the period used to calculate certain unemployment rates, to
		  encourage the development of business incubators, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Business Incubator Promotion
			 Act.
		2.Development of
			 business incubatorsSection
			 2(b) of the Public Works and Economic Development Act (42 U.S.C. 3121(b)) is
			 amended by striking paragraph (3) and inserting the following:
			
				(3)whether suffering
				from long-term distress or a sudden economic dislocation, distressed
				communities should be encouraged to support the formation of business
				incubators to promote innovation and entrepreneurship in economically
				distressed areas and to take other actions to support entrepreneurship, so as
				to help regions to create higher-skill, higher-wage jobs and foster the
				participation of those regions in the global marketplace;
				and
				.
		3.DefinitionsSection 3 of the Public Works and Economic
			 Development Act (42 U.S.C. 3122) is amended—
			(1)by redesignating paragraphs (1) through
			 (12) as paragraphs (2) through (13), respectively; and
			(2)by inserting before paragraph (2) (as
			 redesignated by paragraph (1)) the following:
				
					(1)Business
				incubator
						(A)In
				generalThe term business incubator means an
				organization or entity established to foster the start-up of businesses or
				accelerate the growth of fledgling companies by providing entrepreneurs with
				resources and services to produce viable businesses that can help create jobs
				and restore vitality to distressed areas.
						(B)ExclusionThe
				term business incubator does not include an organization or entity
				that is organized primarily as a for-profit
				venture.
						.
			4.Unemployment
			 rateSection 301(a)(2) of the
			 Public Works and Economic Development Act of 1965 (42 U.S.C. 3161(a)(2)) is
			 amended by striking 24-month period and inserting
			 12-month period.
		5.Increase in
			 Federal share; special need areasSection 204(c) of the Public Works and
			 Economic Development Act of 1965 (42 U.S.C. 3144(c)) is amended—
			(1)by redesignating paragraphs (1) through (3)
			 as paragraphs (2) through (4), respectively;
			(2)by inserting
			 before paragraph (2) (as redesignated by paragraph (1)) the following:
				
					(1)Relative needs
				of an area
						(A)175-percent
				higher unemployment rateIn the case of a grant made in an area
				for which the 12-month unemployment rate is at least 175 percent of the
				national average or the per capita income is not more than 60 percent of the
				national average, the Secretary may increase the Federal share above the
				percentage specified in subsection (a) up to 80 percent of the cost of the
				project.
						(B)150-percent
				higher unemployment rateIn the case of a grant made in an area
				for which the 12-month unemployment rate is at least 150 percent of the
				national average or the per capita income is not more than 65 percent of the
				national average, the Secretary may increase the Federal share above the
				percentage specified in subsection (a) up to 70 percent of the cost of the
				project.
						(C)125-percent
				higher unemployment rateIn the case of a grant made in an area
				for which the 12-month unemployment rate is at least 125 percent of the
				national average or the per capita income is not more than 70 percent of the
				national average, the Secretary may increase the Federal share above the
				percentage specified in subsection (a) up to 60 percent of the cost of the
				project.
						(D)Unemployment
				rate greater than national averageIn the case of a grant made in
				an area for which the 12-month unemployment rate is at least 1 percentage point
				greater than the national 12-month unemployment rate or the per capita income
				is not more than 80 percent of the national average, the Secretary may increase
				the Federal share above the percentage specified in subsection (a) up to 50
				percent of the cost of the project.
						;
				and
			(3)by adding at the
			 end the following:
				
					(5)Special need
				areasIn any case of severe economic distress during which grant
				rates based on relative need as required under subsection (a) result in a level
				for the non-Federal share that prevents eligible recipients in a particular
				area from participating in grant assistance under this Act, the Secretary
				may—
						(A)deem the area to
				be experiencing a special need under section 301(a)(3);
						(B)reduce the
				non-Federal share to 20 percent of the cost of a project; and
						(C)waive the local
				share below that amount, or entirely, if the unemployment rate exceeds 12
				percent or otherwise meets the requirements of paragraph
				(3).
						.
			6.Business
			 incubatorsTitle II of the
			 Public Works and Economic Development Act of 1965 is amended by inserting after
			 section 207 (42 U.S.C. 3147) the following:
			
				208.Business
				incubators
					(a)Development of
				plans for creation or expansion of business incubatorsOn receipt
				of an application from an eligible recipient (as determined by the Secretary in
				accordance with subsection (c)), the Secretary may provide grants to the
				eligible recipient for—
						(1)the development
				of feasibility studies and plans for the creation of new, or expansion of
				existing, business incubators;
						(2)the
				implementation of those studies and plans by supporting the creation of new or
				expansion of existing business incubators and related programmatic and
				technical assistance; and
						(3)the temporary
				support of operations of business incubators, to the extent that the Secretary
				determines that the support is essential to assist a business incubator in
				becoming self-sustainable.
						(b)Limitation on
				amount of grantsThe amount of a grant provided to an eligible
				recipient under this section may not exceed—
						(1)$750,000, if the
				grant is to be used for feasibility studies and plans; or
						(2)$3,000,000, if
				the grant is to be used for implementation of those studies and plans.
						(c)Procedure for
				providing grants
						(1)Competitive
				process requiredThe Secretary shall provide each grant under
				this section to an eligible recipient selected pursuant to a competitive
				process.
						(2)Selection
				criteriaThe Secretary shall publish the criteria to be used in
				any competition under this paragraph for the selection of eligible recipients
				of grants under this section, including requirements relating to—
							(A)the projected
				number of jobs required to be created at a new or expanded business incubator
				for each of the first 6 years after the date of receipt of the grant;
							(B)the funding to be
				required to create or expand a business incubator during the first 5 years
				after the date of receipt of the grant;
							(C)the types of
				businesses and research entities expected in the business incubator and
				surrounding community;
							(D)letters of intent
				by businesses and research entities to establish a location in the business
				incubator;
							(E)the capability to
				attract a well-trained workforce to the business incubator;
							(F)the management of
				the business incubator; and
							(G)such other
				factors as the Secretary determines to be appropriate.
							(d)Authorization
				of appropriations
						(1)In
				generalThere are authorized to be appropriated to carry out this
				section such sums as are necessary for fiscal year 2010 and each fiscal year
				thereafter.
						(2)AvailabilityAmounts
				made available pursuant to paragraph (1) for a fiscal year shall remain
				available until the end of the second fiscal year following the fiscal year in
				which the amounts were first made
				available.
						.
		
